Exhibit 10.1
EXECUTION COPY
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
NEWPARK RESOURCES, INC.,
as Borrower,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent,
Dated as of November 22, 2011
J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Joint Lead Arranger,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    20  
 
       
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    20  
 
       
2.1 Commitments
    20  
2.2 Procedure for Loan Borrowing
    22  
2.3 Commitment Fees, etc.
    23  
2.4 Termination or Reduction of Commitments
    23  
2.5 Optional Prepayments
    24  
2.6 Mandatory Prepayments
    24  
2.7 Revolving Loan Conversion and Continuation Options
    24  
2.8 Limitations on Eurodollar Tranches
    25  
2.9 Interest Rates and Payment Dates
    25  
2.10 Computation of Interest and Fees
    26  
2.11 Inability to Determine Interest Rate
    26  
2.12 Pro Rata Treatment and Payments
    26  
2.13 Requirements of Law
    28  
2.14 Taxes
    29  
2.15 Indemnity
    31  
2.16 Change of Lending Office
    31  
2.17 Replacement of Lenders
    32  
2.18 Defaulting Lenders
    32  
2.19 General
    34  
 
       
SECTION 3. LETTERS OF CREDIT
    35  
 
       
3.1 L/C Commitment
    35  
3.2 Procedure for Issuance of Letter of Credit
    35  
3.3 Fees and Other Charges
    35  
3.4 L/C Participations
    36  
3.5 Reimbursement Obligation of the Borrower
    37  
3.6 Obligations Absolute
    37  
3.7 Letter of Credit Payments
    38  
3.8 Applications
    38  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    38  
 
       
4.1 Financial Condition
    38  
4.2 No Change
    38  
4.3 Existence; Compliance with Law
    39  
4.4 Power; Authorization; Enforceable Obligations
    39  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
4.5 No Legal Bar
    39  
4.6 Litigation
    39  
4.7 No Default
    40  
4.8 Ownership of Property; Liens
    40  
4.9 Intellectual Property
    40  
4.10 Taxes
    40  
4.11 Federal Regulations
    40  
4.12 Labor Matters
    40  
4.13 ERISA
    41  
4.14 Investment Company Act; Other Regulations
    41  
4.15 Subsidiaries
    41  
4.16 Use of Proceeds
    42  
4.17 Environmental Matters
    42  
4.18 Accuracy of Information, etc.
    43  
4.19 Security Documents
    43  
4.20 Solvency
    43  
 
       
SECTION 5. CONDITIONS PRECEDENT
    44  
 
       
5.1 Conditions to Closing Date
    44  
5.2 Conditions to Each Extension of Credit
    45  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    46  
 
       
6.1 Financial Statements
    46  
6.2 Certificates; Other Information
    47  
6.3 Payment of Obligations
    47  
6.4 Maintenance of Existence; Compliance
    47  
6.5 Maintenance of Property; Insurance
    48  
6.6 Inspection of Property; Books and Records; Discussions
    48  
6.7 Notices
    48  
6.8 Environmental Laws
    49  
6.9 Additional Collateral, etc.
    49  
 
       
SECTION 7. NEGATIVE COVENANTS
    50  
 
     
7.1 Financial Condition Covenants
    50  
7.2 Indebtedness
    51  
7.3 Liens
    52  
7.4 Fundamental Changes
    53  
7.5 Disposition of Property
    53  
7.6 Restricted Payments
    54  
7.7 Investments
    54  
7.8 Transactions with Affiliates
    55  
7.9 Sales and Leasebacks
    55  
7.10 Swap Agreements
    55  
7.11 Changes in Fiscal Periods
    56  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
7.12 Negative Pledge Clauses
    56  
7.13 Clauses Restricting Subsidiary Distributions
    56  
7.14 Lines of Business
    56  
7.15 Redemption of Senior Notes; Amendment of Indenture
    56  
 
       
SECTION 8. EVENTS OF DEFAULT
    57  
 
       
SECTION 9. THE AGENTS
    59  
 
       
9.1 Appointment
    59  
9.2 Delegation of Duties
    59  
9.3 Exculpatory Provisions
    60  
9.4 Reliance by Administrative Agent
    60  
9.5 Notice of Default
    60  
9.6 Non-Reliance on Agents and Other Lenders
    61  
9.7 Indemnification
    61  
9.8 Agent in Its Individual Capacity
    61  
9.9 Successor Administrative Agent
    62  
9.10 Documentation Agent and Syndication Agent
    62  
 
       
SECTION 10. MISCELLANEOUS
    62  
 
       
10.1 Amendments and Waivers
    62  
10.2 Notices
    63  
10.3 No Waiver; Cumulative Remedies
    64  
10.4 Survival of Representations and Warranties
    64  
10.5 Payment of Expenses and Taxes
    65  
10.6 Successors and Assigns; Participations and Assignments
    65  
10.7 Adjustments; Set-off
    68  
10.8 Counterparts
    69  
10.9 Severability; Maximum Lawful Rate
    69  
10.10 Integration
    69  
10.11 Governing Law
    69  
10.12 Submission To Jurisdiction; Waivers
    70  
10.13 Acknowledgements
    70  
10.14 Releases of Guarantees and Liens
    70  
10.15 Confidentiality
    71  
10.16 WAIVERS OF JURY TRIAL
    71  
10.17 PATRIOT Act
    72  
10.18 No Adverse Interpretation of Other Agreements
    72  
10.19 No Fiduciary Duty
    72  
10.20 Judgment Currency
    73  

 

 



--------------------------------------------------------------------------------



 



SCHEDULES:

     
1.1A
  Commitments
1.1B
  Mortgaged Property
1.1C
  Existing Letters of Credit
4.4
  Consents, Authorizations, Filings and Notices
4.15
  Subsidiaries
4.19(a)
  UCC Filing Jurisdictions
4.19(b)
  Mortgage Amendments Filing Jurisdictions
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens

EXHIBITS:

     
A
  Form of Amended and Restated Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C-1
  Form of Omnibus Officer’s Certificate
C-2
  Form of Secretary’s Certificate
D
  Form of Mortgage Amendment
E
  Form of Assignment and Assumption
F-1
  Form of Legal Opinion of Andrews Kurth LLP
F-2
  Form of Legal Opinion of the Borrower’s General Counsel
G
  Form of Exemption Certificate
H
  Form of Commitment Increase Supplement
I
  Form of Augmenting Lender Supplement
J
  Form of Revolving Note
K
  Form of Swingline Note
L
  Form of Borrowing Notice

 

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as the same may be amended or
modified from time to time, this “Agreement”), dated as of November 22, 2011,
among Newpark Resources, Inc., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as the
administrative agent (in such capacity, the “Administrative Agent”), Bank of
America, N.A., as syndication agent (in such capacity, the “Syndication Agent”)
and Wells Fargo Bank, National Association, as documentation agent (in such
capacity, the “Documentation Agent”).
RECITALS
WHEREAS, prior to the date hereof, the Borrower and certain subsidiaries of the
Borrower entered into a Term Credit Agreement, dated as of August 18, 2006 (the
“Original Credit Agreement”) with the lenders from time to time parties thereto,
JPMorgan Chase Bank, N.A., as administrative agent and Wilmington Trust Company,
as collateral agent;
WHEREAS, subsequent thereto and to amend and restate the Original Credit
Agreement, the Borrower and certain subsidiaries of the Borrower entered into an
Amended and Restated Credit Agreement, dated as of December 21, 2007 (as amended
from time to time, the “First Amended and Restated Credit Agreement”) with the
lenders from time to time parties thereto, and JPMorgan Chase Bank, N.A. as
administrative agent (among other parties); and
WHEREAS, the parties hereto wish to, and have agreed to, amend and restate the
First Amended and Restated Credit Agreement as provided in this Agreement.
NOW THEREFORE, in consideration of the premises and the terms and conditions set
forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION 1. DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and
(c) the one-month Eurodollar Rate as of any date of determination plus 1.0%. Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.
“ABR Loans”: Revolving Loans the rate of interest applicable to which is based
upon the ABR.
“Acquisition”: any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Capital
Stock issued by a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Capital
Stock having such power only by reason of the happening of a contingency).

 

 



--------------------------------------------------------------------------------



 



“Adjustment Date”: as defined in the Applicable Pricing Grid.
“Administrative Agent”: JPMCB, together with its affiliates, as arranger of the
Commitments and as the administrative agent for the Lenders under this Agreement
and the other Loan Documents, together with any of its successors.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agents”: the collective reference to the Administrative Agent, Syndication
Agent and the Documentation Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the amount of such Lender’s Commitment at such time
and (b) thereafter, the amount of such Lender’s Commitment then in effect or, if
the Commitments have been terminated, the amount of such Lender’s Extensions of
Credit then outstanding.
“Agreement”: as defined in the preamble hereto.
“Applicable Margin”: for each Type of Loan, the rate per annum determined
pursuant to the Applicable Pricing Grid.
“Applicable Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Loans then
outstanding, provided, that, in the event that the Loans are paid in full prior
to the reduction to zero of the Total Extensions of Credit, the Applicable
Percentages shall be determined in a manner designed to ensure that the
outstanding Extensions of Credit (after giving effect to the payment in full of
the Loans) shall be held by the Lenders on a comparable basis.
“Applicable Pricing Grid”: the table set forth below:

                      Level   Consolidated Leverage Ratio   Libor Margin     ABR
Margin  
I
  Less than 1.00x     1.75 %     .75 %
II
  Greater than or equal to 1.00x but less than 1.50x     2.00 %     1.00 %
III
  Greater than or equal to 1.50x but less than 2.00x     2.25 %     1.25 %
IV
  Greater than or equal to 2.00x but less than 2.50x     2.50 %     1.50 %
V
  Greater than or equal to 2.50x but less than 3.00x     2.75 %     1.75 %
VI
  Greater than or equal to 3.00x     3.00 %     2.00 %

 

2



--------------------------------------------------------------------------------



 



For purposes of the Applicable Pricing Grid, changes in the Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date (the “Adjustment Date”) that is three Business Days after the date
on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph, provided, that notwithstanding anything herein to
the contrary, until the date that financial statements of the Borrower have been
delivered for the period of two full fiscal quarters after the Closing Date, the
Applicable Margin shall be as provided in Level II of the chart above. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the Applicable Pricing Grid shall apply. In addition, at
all times while an Event of Default shall have occurred and be continuing, the
highest rate set forth in each column of the Applicable Pricing Grid shall
apply. Each determination of the Consolidated Leverage Ratio for purposes of the
Applicable Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
“Attributable Debt”: any sale and leaseback transaction under which the Borrower
or any Subsidiary is at the time liable, at any date as of which the amount
thereof is to be determined, the then present value of the minimum rental
obligations under such sale and leaseback transaction during the remaining term
thereof (after giving effect to any extensions at the option of the lessor)
computed by discounting the respective rental payments at the actual interest
factor included in such payments or, if such interest factor cannot be readily
determined, at the rate of ten percent (10%) per annum. The amount of any rental
payment required to be made under any such sale and leaseback transaction shall
exclude amounts required to be paid by the lessee on account of maintenance and
repairs, insurance, taxes, assessments, utilities, operating and labor costs and
similar charges.
“Augmenting Lender”: as defined in Section 2.1(c).
“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.

 

3



--------------------------------------------------------------------------------



 



“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock issued by a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing,
including, without limitation, the Convertible Notes.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A-1 by S&P or P-1 by Moody’s; (f) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) are rated A-1 by S&P and P-1
by Moody’s and (ii) have portfolio assets of at least $5,000,000,000.
“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is November 22, 2011.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

4



--------------------------------------------------------------------------------



 



“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Loans, participate in Letters of Credit and to acquire participations in
Swingline Loans in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 1.1A, or in the Assignment and Assumption or Augmenting Lender
Supplement pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original amount
of the Total Commitments is $125,000,000.
“Commitment Fee Rate”: 0.375% per annum.
“Commitment Period”: the period from and including the Closing Date to the
earlier of (i) the Termination Date and (ii) the date of termination of the
Commitments pursuant to the terms hereof.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Revolving Loans otherwise required to be
made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Revolving
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 2.13, 2.14, 2.15 or 10.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) tax
expense (excluding sales taxes and ad valorem taxes on real property),
(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary or non-recurring
non-cash expenses or losses (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash losses on sales of assets outside of the ordinary course of business)
and (f) any non-cash Capital Stock based compensation expenses, and minus,
(a) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income and (b) any cash payments made
during such period in respect of items described in clause (e) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis.

 

5



--------------------------------------------------------------------------------



 



“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations and Attributable Debt)
of the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).
“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
“Consolidated Tangible Net Assets”: the total assets of the Borrower and its
Subsidiaries as of the most recent fiscal quarter end for which a consolidated
balance sheet of the Borrower and its Subsidiaries is publicly available, minus
all current liabilities (excluding the current portion of any long-term debt) of
the Borrower and its Subsidiaries reflected on such balance sheet and minus
total goodwill and other intangible assets of the Borrower and its Subsidiaries
reflected on such balance sheet, all calculated on a consolidated basis in
accordance with GAAP.
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Convertible Notes”: the Borrower’s 4.00% Convertible Senior Notes due 2017
issued pursuant to the Indenture described in clause (a) of the definition
thereof.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

6



--------------------------------------------------------------------------------



 



“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent, the Issuing Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement unless
such verbal notice or writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit or Swingline Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good-faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment; provided that
(i) if a Lender would be a “Defaulting Lender” (A) solely by reason of events
relating to a parent company of such Lender or solely because a Governmental
Authority has been appointed as receiver, conservator, trustee or custodian for
such Lender, in each case as described in clause (e) above, or (B) solely by
reason of the ownership or control by a Governmental Authority of a parent
company of such Lender, the Administrative Agent may in the case of sub-clause
(A) above and shall in the case of sub-clause (B) above, in its reasonable
discretion, determine that such Lender is not a “Defaulting Lender” if and for
so long as the Administrative Agent is satisfied that such Lender will continue
to perform its funding obligations hereunder and (ii) the Administrative Agent
may, by notice to the Borrower and the Lenders, declare that a Defaulting Lender
is no longer a “Defaulting Lender” if the Administrative Agent determines, in
its reasonable discretion, that the circumstances that resulted in such Lender
becoming a “Defaulting Lender” no longer apply.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or is convertible or exchangeable for Indebtedness or redeemable for
any consideration other than other Capital Stock (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, on or prior to the date that is one year after the earlier of (a) the
Termination Date and (b) the date on which there are no Loans (including
Swingline Loans), L/C Exposure or other obligations hereunder outstanding and
the Total Commitments are terminated.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Documentation Agent”: as defined in the preamble hereto.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Investment”: any Investment in a Domestic Subsidiary or any other
Person organized under the laws of any jurisdiction within the United States.

 

7



--------------------------------------------------------------------------------



 



“Domestic Permitted Acquisition”: any Permitted Acquisition pursuant to which
(a) any acquired or newly formed Subsidiary is a Domestic Subsidiary or (b) the
assets that are the subject of such Permitted Acquisition are acquired by a
Domestic Subsidiary and are located in the United States. If the acquired or
newly formed Subsidiaries in a Permitted Acquisition are in part Domestic
Subsidiaries and in part Foreign Subsidiaries or the assets acquired in a
Permitted Acquisition are in part located in the United States and in part
outside of the United States, such Permitted Acquisition shall be treated for
all purposes of this Agreement as a Domestic Permitted Acquisition to the extent
of the domestic component (as determined by the Borrower in good faith) and as
Foreign Permitted Acquisition to the extent of the foreign component (as
determined by the Borrower in good faith).
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
“Drilling Fluids Real Estate Transaction”: either (i) the sale and lease back of
real property and related facilities or (ii) the construction or acquisition
financing of real property and related facilities proposed by the Borrower to
occur after the Closing Date, which in either case, are assets not owned by any
Group Member as of the Closing Date, to be used for offices and laboratories for
Newpark Drilling Fluids LLC and its Subsidiaries proposed to be located in
Harris County, Texas in an amount not to exceed Thirty Five Million and No/100
Dollars ($35,000,000).
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of public health or the environment,
as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, including any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Pension Plan, the failure to
make by its due date a required installment under Section 412(m) of the Code
with respect to any Pension Plan or the failure by any Group Member or any
Commonly Controlled Entity to make any required contribution to a Multiemployer
Plan; (d) the incurrence by any Group Member or any Commonly Controlled Entity
of any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, including but not limited to the imposition of any Lien in favor
of the PBGC or any Pension Plan; (f) a determination that any Pension Plan is,
or is expected to be, in “at risk” status (within the meaning of Title IV of
ERISA); (g) the receipt by any Group Member or any Commonly Controlled Entity
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the incurrence by any Group Member or any
Commonly Controlled Entity of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; or (i) the
receipt by any Group Member or any Commonly Controlled Entity of any notice, or
the receipt by any Multiemployer Plan from a Group Member of any Commonly
Controlled Entity of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in reorganization or in endangered or critical status, within the
meaning of Section 432 of the Code or Section 305 or Title IV of ERISA.

 

8



--------------------------------------------------------------------------------



 



“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
“Eurodollar Loans”: Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements
“Eurodollar Tranche”: the collective reference to Eurodollar Loans, the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock issued by such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
“Existing Credit Agreement”: as defined in the recitals hereof.
“Existing Letters of Credit”: the letters of credit outstanding as of the
Closing Date which are listed on Schedule 1.1C.
“Existing Mortgages”: each of the mortgages and deeds of trust respectively made
pursuant to the Existing Credit Agreement by any Loan Party in favor of, or for
the benefit of, the Administrative Agent, the Lenders and others.

 

9



--------------------------------------------------------------------------------



 



“Existing Mortgaged Property”: as defined in Section 5.1(k).
“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Revolving Loans held by such Lender
then outstanding and (b) such Lender’s Swingline Exposure and its Applicable
Percentage of the L/C Obligations then outstanding.
“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code, including any
regulations or official interpretations thereof.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMCB from three federal funds brokers
of recognized standing selected by it.
“Fee Letter”: that certain letter agreement among the Borrower, J.P. Morgan
Securities LLC and the Administrative Agent, dated as of October 6, 2011.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.
“Financial Letter of Credit”: any standby Letter of Credit that is not a
Performance Letter of Credit.
“First Amended and Restated Credit Agreement”: as defined in the recitals
hereof.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any
Commonly Controlled Entity.
“Foreign Currency”: Euros, Pounds Sterling, Canadian Dollars, Australian
Dollars, New Zealand Dollars, New Romanian Leus, Hungarian Forint, Mexican
Pesos, Hong Kong Dollar and any other legal currency agreed to by the relevant
Issuing Lender.
“Foreign Investment”: any Investment in a Foreign Subsidiary or any other Person
organized under the laws of a jurisdiction other than any jurisdiction within
the United States.
“Foreign Permitted Acquisition”: any Permitted Acquisition that is not a
Domestic Permitted Acquisition. If the acquired or newly formed Subsidiaries in
a Permitted Acquisition are in part Domestic Subsidiaries and in part Foreign
Subsidiaries or the assets acquired in a Permitted Acquisition are in part
located in the United States and in part outside of the United States, such
Permitted Acquisition shall be treated for all purposes of this Agreement as
Domestic Permitted Acquisition to the extent of the domestic component (as
determined by the Borrower in good faith) and as Foreign Permitted Acquisition
to the extent of the foreign component (as determined by the Borrower in good
faith).
“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group member or any Commonly Controlled
Entity.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

10



--------------------------------------------------------------------------------



 



“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Majority Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Group Members”: the collective reference to the Borrower and its Subsidiaries.
“Guarantee and Collateral Agreement”: the Second Amended and Restated Guarantee
and Collateral Agreement to be executed and delivered by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or any guarantees by the
Borrower or any Group Member guaranteeing the obligations of any other Group
Member to perform or deliver work or services in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

11



--------------------------------------------------------------------------------



 



“Increasing Lender”: as defined in Section 2.1(c).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
Attributable Debt of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) the
liquidation value of all mandatorily redeemable preferred Capital Stock issued
by such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap Agreements.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
“Indenture”: (a) that certain Indenture dated as of October 4, 2010, among the
Borrower, as issuer, certain Subsidiaries as guarantors and Wells Fargo Bank,
National Association, a national banking association, as trustee, as
supplemented by the First Supplemental Indenture dated as of October 4, 2010 to
Indenture dated as of October 4, 2010, and (b) any indenture, note purchase
agreement or other agreement pursuant to which Indebtedness under Section 7.2(g)
or any Permitted Refinancing Debt is issued, in each case, as hereafter amended
or supplemented pursuant to Section 7.15.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Coverage Ratio”: as at the last day of any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

12



--------------------------------------------------------------------------------



 



“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Eurodollar Loan or Swingline Loans, the date of any repayment or
prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Investments”: as defined in Section 7.7.
“Issuing Lender”: any Lender in its capacity as issuer of any Letter of Credit.
In the event that there is more than one Issuing Lender at any time, references
herein and in the other Loan Documents to the Issuing Lender shall be deemed to
refer to the Issuing Lender in respect of the applicable Letter of Credit or to
all Issuing Lenders, as the context requires.
“JPMCB”: JPMorgan Chase Bank, N.A.
“L/C Commitment”: $50,000,000.
“L/C Exposure”: at any time, a Lender’s Applicable Percentage of the total L/C
Obligations at such time.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

 

13



--------------------------------------------------------------------------------



 



“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Swingline Lender and any Conduit Lender.
“Letters of Credit”: as defined in Section 3.1(a).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Loans”: the Revolving Loans and/or Swingline Loans, as the context requires.
“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: the Borrower and the Subsidiary Guarantors identified in clauses
(i) through (iv) of the definition thereof and each Group Member that becomes a
party to a Loan Document after the Closing Date.
“Majority Lenders”: the holders of more than 50% of the aggregate unpaid
principal amount of the Total Extensions of Credit outstanding, or prior to any
termination of the Commitments, the holders of more than 50% of the Total
Commitments.
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
“Material Domestic Subsidiary”: any Subsidiary of the Borrower (a) (i) that, as
of the most recent fiscal quarter end of the Borrower for the period of four
consecutive fiscal quarters then ended, contributes greater than three percent
(3%) of the Borrower’s Consolidated EBITDA for such period or (ii) the
consolidated total assets of which as of the end of such fiscal quarter were
greater than three percent (3%) of the Borrower’s consolidated total assets as
of such date; provided that, if at any time the aggregate amount of the
Consolidated EBITDA contributed by, or consolidated total assets of, all
Domestic Subsidiaries that are not Material Domestic Subsidiaries exceeds,
respectively, five percent (5%) of the Borrower’s Consolidated EBITDA for any
such period or five percent (5%) of the Borrower’s Consolidated Total Assets as
of the end of any such fiscal quarter, the Borrower (or, in the event the
Borrower has failed to do so within ten days, the Administrative Agent) shall
designate sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries”
to eliminate such excess, and such designated Domestic Subsidiaries shall for
all purposes of this Agreement constitute Material Domestic Subsidiaries or
(b) incurs, or guarantees, any Indebtedness for borrowed money in either case
the outstanding principal amount of which is in excess of $5,000,000; provided
that in the case of clause (a), a Domestic Subsidiary with a net book value of
less than $5,000,000 calculated as of the end of the most recent fiscal quarter
or whose revenues for the immediately preceding twelve month period, calculated
as of the end of the most recent fiscal quarter, were less than $5,000,000 shall
not be or become a Material Domestic Subsidiary.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

14



--------------------------------------------------------------------------------



 



“Mortgage Amendments”: as defined in Section 5.1(k).
“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Lenders has been granted a Lien
pursuant to the Mortgages, and any other real property with respect to which a
mortgage or deed of trust has been delivered pursuant to Section 6.9(b).
“Mortgages”: the Existing Mortgages and any mortgages or deeds of trust made
pursuant to Section 6.9(b).
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Non-Excluded Taxes”: as defined in Section 2.14(a).
“Non-U.S. Lender”: as defined in Section 2.14(d).
“Notes”: the collective reference to any promissory note evidencing Loans in the
form of the Revolving Note or Swingline Note attached hereto as Exhibits J and
K, respectively.
“Obligations”: the unpaid principal of and interest on the Loans (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender (or, in the case of
Specified Swap Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement, any Specified Cash Management Services Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“Original Credit Agreement”: as defined in the recitals hereof.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Participant”: as defined in Section 10.6(c).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which any Group Member or any Commonly Controlled Entity
is (or, if such Plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in section 3(5) of ERISA.

 

15



--------------------------------------------------------------------------------



 



“Performance Letter of Credit”: any standby Letter of Credit, or similar
arrangement, however named or described, which represents an irrevocable
obligation to the beneficiary on the part of the issuer to make payment on
account of any default by the account party in the performance of a
non-financial or commercial obligation.
“Permitted Acquisitions”: Acquisitions that satisfy the following requirements:
(a) (i) the acquired company or assets are in the same or similar line of
business as the Borrower or its Subsidiaries; (ii) the Borrower or a Subsidiary
is the surviving entity holding one hundred percent (100%) of the Capital Stock
in the Acquisition target; (iii) no Event of Default or Default shall exist
before or after such Acquisition; (iv) such Acquisition shall be completed in
accordance with material applicable laws; (v) the Administrative Agent shall be
provided with reasonably satisfactory opinions with regard to such Acquisition
if and as it may reasonably request; (vi) the terms of Section 6.9 are
satisfied; (vii) the board of directors or similar governing body of the
acquired company approves the Acquisition; and (viii) after giving effect to the
Acquisition, on a pro forma basis, the Borrower is in compliance with
Section 7.1 as of the last day of the fiscal quarter immediately preceding such
Acquisition for which financial statements are publicly available; and (b) if
such Acquisition is a Foreign Permitted Acquisition, the cumulative aggregate
consideration (defined as total net cash to be paid, plus Indebtedness to be
assumed in connection with such Acquisition), together with the aggregate amount
of Investments under Section 7.7(h) (without duplication) does not exceed the
limits set forth in said Section 7.7(h).
“Permitted Capital Stock Repurchase”: as defined in Section 7.6.
“Permitted Refinancing Debt”: Indebtedness (for purposes of this definition,
“new Debt”) incurred in exchange for, or proceeds of which are used to
refinance, all of any other Indebtedness (the “Refinanced Debt”); provided that
(a) such new Debt is in an aggregate principal amount not in excess of the sum
of (i) the aggregate principal amount then outstanding of the Refinanced Debt
(or, if the Refinanced Debt is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any fees and expenses, including premiums, related to such exchange or
refinancing; (b) such new Debt has a stated maturity no earlier than the stated
maturity of the Refinanced Debt and an average life no shorter than the average
life of the Refinanced Debt; (c) such new Debt does not have a stated interest
rate in excess of the stated interest rate of the Refinanced Debt; (d) such new
Debt does not contain any covenants which are more onerous to the Borrower and
its Restricted Subsidiaries than those imposed by the Refinanced Debt, (e) such
new Debt (and any guarantees thereof by the Borrower or any Subsidiary
Guarantor) is subordinated in right of payment to the Obligations to at least
the same extent as the Refinanced Debt and such new Debt does not does not have
a maturity date prior to the date that is ninety-one (91) days after the
Termination Date.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA), and any
plan which is both an employee welfare benefit plan and an employee pension
benefit plan, and in respect of which any Group Member or any Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA.

 

16



--------------------------------------------------------------------------------



 



“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMCB as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMCB in connection with extensions of credit to debtors).
“Prohibited Transaction”: has the meaning assigned to such term in Section 406
of ERISA and Section 4975(f)(3) of the Code.
“Properties”: as defined in Section 4.17(a).
“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness. “Redeem” has the correlative meaning thereto.
“Register”: as defined in Section 10.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer, treasurer or controller of the Borrower.
“Restricted Payments”: as defined in Section 7.6.
“Reuters Exchange Rate”: for any relevant date of determination and for any
relevant Foreign Currency, the Dollar average exchange rate in the interbank
market expressed as the amount of such Foreign Currency per one Dollar for
settlement on the same day at 2:00 p.m. (New York, New York time), published on
Reuters Page PEBCR05, rounded to the fourth decimal point (or, if not available
at such page, then at any other replacement page of the Reuters Service
displaying such rate or on the relevant pages of Bloomberg Financial Markets).
“Revolving Exposure”: at any time, the aggregate principal amount of all
Revolving Loans outstanding at such time. The Revolving Exposure of any Lender
at any time shall be its Applicable Percentage of the total Revolving Exposure
at such time.

 

17



--------------------------------------------------------------------------------



 



“Revolving Loans”: the loans made under Section 2.1(a).
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.
“Senior Notes”: the Convertible Notes and any Indebtedness issued by the
Borrower under Section 7.2(g).
“Senior Secured Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt less all Indebtedness of the Borrower and its
Subsidiaries outstanding on such date which is neither (i) contractually
subordinated in a right of payment to the Obligations nor (ii) secured by any
Lien to (b) Consolidated EBITDA for such period.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature. For purposes
of this definition, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Cash Management Services Agreement”: any agreement to provide
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management services entered into
by the Borrower or any Subsidiary Guarantor and any Person that is a Lender or
an affiliate of a Lender at the time such Cash Management Services Agreement is
entered into.
“Specified Swap Agreement”: any Swap Agreement in respect of interest rates or
currency exchange rates entered into by the Borrower or any Subsidiary Guarantor
and any Person that is a Lender or an affiliate of a Lender at the time such
Swap Agreement is entered into.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity the shares of stock or other ownership interests having
ordinary voting power (other than stock or such other ownership interests having
such power only by reason of the happening of a contingency) to elect a majority
of the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

18



--------------------------------------------------------------------------------



 



“Subsidiary Guarantor”: (i) Newpark Drilling Fluids LLC, a Texas limited
liability company, (ii) Excalibar Minerals LLC, a Texas limited liability,
(iii) Newpark Environmental Services LLC, a Texas limited liability company,
(iv) Newpark Mats & Integrated Services LLC and (v) each Domestic Subsidiary of
the Borrower which guarantees the Obligations pursuant to Section 6.9(c).
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender”: JPMCB, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loans”: the loans made under Section 2.1(b).
“Syndication Agent”: as defined in the preamble hereto.
“Termination Date”: the earlier of (i) November 22, 2016 and (ii) the date the
Commitments are terminated under Section 2.4 or Section 8.
“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.
“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“United States”: the United States of America.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

19



--------------------------------------------------------------------------------



 



1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, restatements or modifications set forth herein).
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and references to a Section,
Schedule or Exhibit references are to a Section, Schedule or Exhibit to this
Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
2.1 Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to (i) make Revolving Loans to the Borrower, (ii) participate
in Letters of Credit and (iii) participate in Swingline Loans and the Swingline
Lender agrees to make Swingline Loans to the Borrower. The Borrower shall repay
all outstanding Loans on the Termination Date.
(a) Revolving Loans. Each Lender severally agrees to make Revolving Loans in
Dollars to the Borrower from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s L/C Exposure and such Lender’s Swingline Exposure then outstanding,
does not exceed the amount of such Lender’s Commitment. During the Commitment
Period the Borrower may use the Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.7.
(b) Swingline Loans. Subject to the terms and conditions set forth herein, the
Swingline Lender shall make Swingline Loans under this Section to the Borrower
from time to time, in an aggregate principal amount at any time outstanding that
will not result in (i) Swingline Exposure exceeding $15,000,000 or (ii) the
Total Extensions of Credit exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the
conditions herein, any such Swingline Loan repaid prior to the Termination Date
may be reborrowed pursuant to the terms of this Agreement.

 

20



--------------------------------------------------------------------------------



 



(c) Incremental Revolving Facility. The Borrower may from time to time elect to
increase the Commitments in a minimum amount of $25,000,000 (or such lesser
amount as the difference between $75,000,000 and the amount of any previous
increase of the Commitments hereunder) so long as, after giving effect thereto,
the Total Commitments do not exceed $200,000,000. The Borrower may arrange for
any such increase to be provided by one or more Lenders (each Lender so agreeing
to an increase in its Commitment, an “Increasing Lender”), or by one or more
banks, financial institutions or other entities not previously a Lender (each
such bank, financial institution or other entity, an “Augmenting Lender”), to
become a party hereto and provide a Commitment; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and shall be
reasonably acceptable to the Administrative Agent and each Issuing Lender, (ii)
(x) in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit H hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit I hereto and (iii) no
Lender shall have any obligation to participate in any such increase of the
Commitments. Increases and new Commitments created pursuant to this clause shall
become effective on the date agreed by the Borrower, the Administrative Agent
and the relevant Increasing Lenders and/or Augmenting Lenders, as the case may
be, and the Administrative Agent shall notify each affected Lender thereof.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender), shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, the conditions
set forth in paragraphs (a) and (b) of Section 5.2 shall be satisfied or waived
by the Majority Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower, (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Closing Date under Section 5.1(g) as to
the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such increase and, if requested, a legal opinion of counsel to
the Borrower and (iii) if Indebtedness is proposed to be incurred under the
Commitments on the proposed date of the effectiveness of such increase, after
giving effect to any Indebtedness incurred under the increased Commitments, on a
pro forma basis, the Borrower is in compliance with Section 7.1 as of the last
day of the immediately preceding fiscal quarter for which financial statements
have been delivered pursuant to Section 6.1. On the effective date of any
increase in the Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other relevant Lenders, as being required in order to cause,
after giving effect to such increase and the use of such amounts to make
payments to such other relevant Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Revolving Loans, (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower in accordance with the requirements of Section
2.2), (iii) the risk participations in outstanding Letters of Credit and
Swingline Loans shall be automatically adjusted such that each Lender shall have
a risk participation in each outstanding Letter of Credit and Swingline Loan
equal to its Applicable Percentage and (iv) the Borrower shall pay all
outstanding accrued interest and fees through the effective date. The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence in
respect of each Eurodollar Loan shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.15 if the deemed payment occurs
other than on the last day of the related Interest Periods.

 

21



--------------------------------------------------------------------------------



 



2.2 Procedure for Loan Borrowing. (a) Revolving Loans. The Borrower may borrow
Revolving Loans under the Commitments during the Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, (i) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans or (ii) on the day of
the requested Borrowing Date, in the case of ABR Loans (provided that any such
notice of a borrowing of ABR Loans to finance payments required by Section 3.5
may be given not later than 10:00 A.M., New York City time, on the date of the
proposed borrowing), specifying (1) the amount and Type of Revolving Loans to be
borrowed, (2) the requested Borrowing Date and (3) in the case of Eurodollar
Loans, the respective amounts of each such Type of Revolving Loan and the
respective lengths of the initial Interest Period therefor. Unless otherwise
specifically requested in the respective borrowing notice, any Revolving Loans
made on the Closing Date shall initially be ABR Loans. Each borrowing under the
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
(b) Swingline Loans. The Borrower may borrow Swingline Loans under the
Commitments during the Commitment Period on any Business Day, provided, that the
Administrative Agent shall receive written or telegraphic notice from the
Borrower on or before 2:00 p.m. New York City time on the day of the proposed
Swingline Loan and the amount of such Borrowing (which shall be in a minimum
amount of $1,000,000 and an integral multiple of $1,000,000). Each such notice
shall be irrevocable and shall specify the requested borrowing date (which shall
be a Business Day) and the amount of the requested Swingline Loan. Not later
than 3:00 p.m., New York City time, on the date specified in such notice for
such Borrowing, the Swingline Lender shall provide to the Administrative Agent
same day or immediately available funds covering the requested Swingline Loan.
Upon fulfillment of the applicable conditions set forth in Section 5.2 with
respect to such Swingline Loan, the Administrative Agent shall make available to
the Borrower the proceeds of such Swingline Loan (to the extent received from
the Swingline Lender) by wire transfer of such proceeds to such account(s) as
the Borrower shall have specified in the Borrowing Request.
The Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment

 

22



--------------------------------------------------------------------------------



 



shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
providing to the Administrative Agent, same day or immediately available funds
covering such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participation in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
As to each Swingline Loan, on the earlier of (i) the Termination Date and
(ii) the first date after such Swingline Loan is made that is the 15th day
thereafter or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made, the Borrower shall repay to the Swingline
Lender the then unpaid principal amount of such Swingline Loan; provided that on
each date that a Revolving Loan is borrowed, the Borrower shall repay all
Swingline Loans then outstanding.
(c) Notices under this Section 2.2 shall be made by a Responsible Officer on
behalf of the Borrower.
2.3 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the date hereof to the last day of the Commitment Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Commitment
of such Lender during the period for which payment is made, payable quarterly in
arrears on each Fee Payment Date, commencing on the first such date to occur
after the date hereof. For purposes of calculating the commitment fee, Swingline
Loans will not be considered a use of the Available Commitment.
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Fee Letter and to perform any other
obligations contained therein.
2.4 Termination or Reduction of Commitments. (a) The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans made on the effective date thereof, the Total
Extensions of Credit would exceed the Total Commitments. Any such reduction
shall be in an amount equal to $1,000,000, or a whole multiple thereof, and
shall reduce permanently the Commitments then in effect.
(b) Notices under this Section 2.4 shall be made by a Responsible Officer on
behalf of the Borrower.

 

23



--------------------------------------------------------------------------------



 



2.5 Optional Prepayments. (a) Revolving Loans. The Borrower may at any time and
from time to time prepay the Revolving Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent no later than 11:00 A.M., New York City time, (i) in the case of
Eurodollar Loans, three Business Days prior thereto and (ii) in the case of ABR
Loans one Business Day prior thereto, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.15. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Loans that are ABR Loans) accrued interest to such date on the amount prepaid.
(b) Swingline Loans. Optional prepayments of Swingline Loans shall be permitted
on the same day as written notice is received by the Administrative Agent and
the Swingline Lender.
2.6 Mandatory Prepayments. The Loans shall be prepaid, and the Letters of Credit
shall be cash collateralized or replaced, to the extent such extensions of
credit exceed the amount of Total Extensions of Credit; provided however, that
Liens on cash collateral to secure Letters of Credit in accordance with the
foregoing provisions of this Section 2.6 shall not be used to determine
Borrower’s compliance with the $15,000,000 limitation set forth in Section
7.3(k).
2.7 Revolving Loan Conversion and Continuation Options. (a) The Borrower may
elect from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loan, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has, or the Majority Lenders have,
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, each such Loan shall be automatically
converted to an ABR Loan on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

 

24



--------------------------------------------------------------------------------



 



(c) Notices under this Section 2.7 shall be made by a Responsible Officer on
behalf of the Borrower.
2.8 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.
2.9 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
(b) Each ABR Loan and each Swingline Loan shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin.
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%, in each case, with respect to clauses (i)
and (ii) above, from the date of such non-payment until such amount is paid in
full (as well after as before judgment).
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
(e) In the event that any financial statement delivered pursuant to Section 6.1
or any Compliance Certificate is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher or lower Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, the Borrower shall immediately (i) deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (ii) determine the
Applicable Margin for such Applicable Period based upon the corrected Compliance
Certificate and (iii) immediately pay to the Administrative Agent for the
benefit of the Lenders the net accrued additional interest and other fees, if
any, owing as a result of such modifications to the Applicable Margin for such
Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto.

 

25



--------------------------------------------------------------------------------



 



2.10 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual number of days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.9(a).
2.11 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
(b) the Administrative Agent shall have received notice from the Majority
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.
2.12 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Applicable Percentages, as the case may be, of the
relevant Lenders, provided that payments with respect to Swingline Loans shall
be for the account of the Swingline Lender unless a Lender has funded its
participation in such Swingline Loan, in which case such payments shall be for
the account of the funding Lender.

 

26



--------------------------------------------------------------------------------



 



(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders.
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff, deduction or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds, except that payments pursuant to Sections 2.13, 2.14, 2.15 and
10.5 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute such payments to each relevant Lender promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of such prepayment. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

27



--------------------------------------------------------------------------------



 



2.13 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.14 and
changes in the rate of tax on the overall net income of such Lender);
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
(iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit or Swingline Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled
which notice shall include computations reflecting the amounts owed under this
Section 2.13(a).
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor which request shall include computations reflecting the amounts
owed under this Section 2.13(b), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

28



--------------------------------------------------------------------------------



 



For the purposes of this Section 2.13, the Dodd Frank Wall Street Reform and
Consumer Protection Act, Basel III and all rules, regulations, orders, requests,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign Governmental Authorities in
connection therewith are deemed to have been adopted and gone into effect after
the date of this Agreement.
2.14 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter, the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The Borrower shall indemnify the Administrative
Agent and each Lender, within 10 days after written demand thereof, for the full
amount of any Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes
and Other Taxes imposed or asserted on or attributed to amounts payable under
this Section 2.17) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

29



--------------------------------------------------------------------------------



 



(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.14 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

30



--------------------------------------------------------------------------------



 



(g) If a payment made to a Lender or Issuing Lender under this Agreement or any
other Loan Document would be subject to U.S. federal withholding of Taxes
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Issuing Lender shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by either the Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by either the Borrower or the Administrative
Agent, as applicable, as may be necessary for either the Borrower or the
Administrative Agent, as applicable, to comply with its obligations under FATCA,
to determine that such Lender or Issuing Lender has complied with such Lender’s
or Issuing Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.
(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section and including the basis therefor and a calculation of
such amount, all in reasonable detail, submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
2.16 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.13 or 2.14(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.13
or 2.14(a).

 

31



--------------------------------------------------------------------------------



 



2.17 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.13 or 2.14(a), (b) becomes a Defaulting Lender (in such case, for so
long as such Lender is a Defaulting Lender) or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Majority Lenders (with the percentage in such definition, for this
purpose, being deemed to be 80% of the aggregate amount of the Commitments) has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.13 or 2.14(a), (iv) the replacement financial institution shall
purchase, at par, all Revolving Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 2.15 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent and each Issuing Lender,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.13 or
2.14(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) Commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.3;
(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Majority Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.01), provided that any waiver, amendment or modification that
(x) reduces the amounts of any fees payable hereunder or the amount of principal
of or the rate at which interest is payable on the Revolving Loans,
(y) increases the Defaulting Lender’s Commitment or (z) extends the dates fixed
for payments of principal or interest on the Loans shall require the approval or
consent of such Defaulting Lender;
(c) if any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:
(i) all or any part of such Defaulting Lender’s L/C Exposure shall be
reallocated ratably among the non-Defaulting Lenders in accordance with their
respective Commitments and this obligation to reallocate shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to reallocation that any non-Defaulting Lender may have
or have had against an Issuing Lender, the Borrower or any other Lender
(including the Defaulting Lender); provided that such L/C Exposure shall be
reallocated among the non-Defaulting Lenders only to the extent that (x) the sum
of all non-Defaulting Lenders’ Loans and all non-Defaulting Lenders’ L/C
Exposure plus such Defaulting Lender’s L/C Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitments, (y) the sum of each non-Defaulting
Lender’s Loans and such non-Defaulting Lender’s L/C Exposure plus its
reallocated share of such Defaulting Lender’s L/C Exposure does not exceed such
non-Defaulting Lender’s Commitment and (z) the conditions set forth in
Section 5.2 are satisfied at such time;

 

32



--------------------------------------------------------------------------------



 



(ii) if in accordance with the immediately foregoing clause (i) of this Section
2.18(c), the reallocation described therein cannot, or can only partially, be
effected, the Borrower shall, within one Business Day following notice by the
Administrative Agent, provide cash collateral to the Administrative Agent in an
amount equal to 100% of such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) for so long as
such L/C Exposure is outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to this Section 2.18(c), the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
(iv) if the L/C Exposure of the non-Defaulting Lenders are reallocated pursuant
to Section 2.18(c)(i), then during the period of such reallocation the fees
payable to the Lenders pursuant to Section 3.3 and (b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and
(v) to the extent that any Defaulting Lender’s L/C Exposure are neither cash
collateralized nor reallocated pursuant to Section 2.13(c), then, without
prejudice to any rights or remedies of an Issuing Lender or any Lender
hereunder, the portion of Letter of Credit fees payable under Section 3.3
corresponding to such Defaulting Lender’s L/C Exposure that are neither so cash
collateralized nor reallocated shall be payable to an Issuing Lender until such
L/C Exposure are cash collateralized and/or reallocated;
(d) If any Swingline Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(i) all or any part of such Defaulting Lender’s Swingline Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Exposures (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s L/C Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 5.2 are satisfied at such time;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall within one (1) Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s Swingline Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 5.2 for so long as such Swingline Exposure is outstanding; or
(iii) if the Swingline Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.18(d), then the fees payable to the Lenders pursuant
to Section 2.3 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment);

 

33



--------------------------------------------------------------------------------



 



(e) so long as any Lender is a Defaulting Lender, an Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral that will be provided by the
Borrower, and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and Defaulting Lenders shall not participate
therein); and
(f) any amount due and payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender) shall, to the extent
permitted by applicable law, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; (ii) second, to the payment of any amounts owing by such Defaulting
Lender to any Issuing Lender hereunder, (iii) third, to the funding of any Loan
or the funding or cash collateralization of any participating interest in any
Letter of Credit or Swingline Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement,
(iv) fourth, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of a Defaulting Lender’s L/C Exposure and
(y) made at a time when the conditions set forth in Section 5.2 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursements obligations owed to, any
Defaulting Lender. In the event that the Administrative Agent, the Borrower and
an Issuing Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be Defaulting Lender, then the L/C
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders as necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage.
It is expressly agreed and acknowledged that the provisions of this Section 2.18
and their application are not intended to, and shall not, prejudice in any way
the rights and remedies of any Loan Party against a Defaulting Lender.
2.19 General. When used in this Section 2, the term “certificate” shall mean a
certificate that includes (to the extent applicable), in reasonable detail,
(i) a description of the reason(s) substantiating the action being taken by a
Lender and (ii) a calculation of any amounts payable by the Borrower to such
Lender. It is also agreed that at any time that any Lender exercises its rights
pursuant to Sections 2.11, 2.13 or 2.14, it shall do so not only with respect to
the Borrower but in accordance with its policies or other requirements
applicable to borrowers similarly situated to the Borrower.

 

34



--------------------------------------------------------------------------------



 



SECTION 3. LETTERS OF CREDIT
3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower or any Subsidiary on any Business Day during the
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Commitments would be less than zero. Letters of Credit may be
denominated in Dollars or in any Foreign Currency and shall expire no later than
the date that is five Business Days prior to the Termination Date. To determine
compliance with the requirements of the foregoing sentence as to the L/C
Commitment and the Available Commitments, Letters of Credit denominated in a
currency other than Dollars shall be converted to Dollars in accordance with the
Reuters Exchange Rate on the date of issuance thereof. Thereafter, the amount of
any such Letters of Credit denominated in a Foreign Currency shall be converted
to Dollars as of the last day of each fiscal quarter until the expiration of any
such Letter of Credit. In the event that fluctuations in the Reuters Exchange
Rate applicable to the conversion from the applicable Foreign Exchange to
Dollars result in the L/C Commitment or the Available Commitments being exceeded
as of the end of any such fiscal quarter, Borrower agrees to provide cash
collateral in the amount of such excess for such period as such excess may
exist. Any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date that is five Business Days prior to the Termination Date).
(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
(c) The parties hereto agree that the Existing Letters of Credit will
automatically, without any further action on the part of any Person, be deemed
to be Letters of Credit issued hereunder on the Closing Date for the account of
the Borrower.
3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than two Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, who shall in
turn promptly furnish to the Lenders, notice of the issuance of each Letter of
Credit (including the amount thereof).
3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the face amount
of all outstanding Financial Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans and a fee on
the face amount of all outstanding Performance Letters of Credit at a per annum
rate as set forth in the table below, such fees to be shared ratably among the
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date. For purposes of calculating such fees, the face amount of Letters
of Credit denominated in a Foreign Currency shall be converted to Dollars in
accordance with the Reuters Exchange Rate as in effect on the payment due date
of such fees.

 

35



--------------------------------------------------------------------------------



 



              Level   Consolidated Leverage Ratio   Performance L/C Fee  
I
  Less than 1.00x     1.25 %
II
  Greater than or equal to 1.00x but less than 1.50x     1.50 %
III
  Greater than or equal to 1.50x but less than 2.00x     1.75 %
IV
  Greater than or equal to 2.00x but less than 2.50x     2.00 %
V
  Greater than or equal to 2.50x but less than 3.00x     2.25 %
VI
  Greater than or equal to 3.00x     2.50 %

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.
3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Applicable Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Applicable Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed, provided that, if such reimbursement obligation is in
connection with a Letter of Credit issued in a Foreign Currency, the amount of
such reimbursement obligation shall be paid in Dollars, such amount to be
determined by converting such Foreign Currency draw to Dollars using the Reuters
Exchange Rate on the date on which the Letter of Credit was issued. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing
(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is not paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

 

36



--------------------------------------------------------------------------------



 



(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars (and in the case of a Letter
of Credit denominated in a Foreign Currency, such Foreign Currency) and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date of the relevant
notice, Section 2.9(b) and (y) thereafter, Section 2.9(c).
3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

 

37



--------------------------------------------------------------------------------



 



3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.
3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender, as of the Closing Date and as of any date that the representations and
warranties set for the below are made or deemed to be made, that:
4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
as at December 31, 2008, December 31, 2009 and December 31, 2010, and the
related consolidated statements of income and of cash flows for the fiscal years
ended on such dates, reported on and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly the consolidated financial condition of
the Borrower as at such dates and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Borrower as at June 30, 2011 and the
related unaudited consolidated statements of income and cash flows for the
six-month period ended on such date present fairly the consolidated financial
condition of the Borrower as at such date, the consolidated results of its
operations and its consolidated cash flows for the six-month period then ended
(subject to normal year-end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(subject to normal year-end audit adjustments and except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has
any material Guarantee Obligations, contingent liabilities of material
liabilities for taxes or any long term leases or unusual forward or long term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from December 31, 2010 to and including the date hereof there
has been no Disposition by any Group Member of any material part of its business
or property that has not been disclosed by Borrower to the Administrative Agent.
4.2 No Change. Since December 31, 2010, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

38



--------------------------------------------------------------------------------



 



4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent
failure to so qualify or be in good standing could not reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.
4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------



 



4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except (i) as set forth in the title policies and/or
endorsements delivered in connection with the Original Credit Agreement or the
First Amended and Restated Credit Agreement and (ii) as permitted by
Section 7.3.
4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim. The use of Intellectual Property by each Group
Member does not infringe on the rights of any Person in any material respect.
4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); to the
Borrower’s knowledge, no tax Lien has been filed and no claim is being asserted,
with respect to any such tax, fee or other charge.
4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” (within the respective meanings of each of the quoted terms under
Regulation U) in violation of Regulation U. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1, as applicable, referred to in
Regulation U.
4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

40



--------------------------------------------------------------------------------



 



4.13 ERISA. (a) Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each Group Member and each
Commonly Controlled Entity is in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder; (ii) no ERISA Event has occurred or is
reasonably expected to occur; and (iii) all amounts required by applicable law
with respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by any Group Member or any Commonly Controlled Entity or to which any
Group Member or any Commonly Controlled Entity has an obligation to contribute
have been accrued in accordance with Statement of Financial Accounting Standards
No. 106. The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than a
material amount the fair market value of the assets of such Pension Plan
allocable to such accrued benefits.
(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
required to be funded (based on those assumptions used to fund such Foreign
Plan) with respect to all current and former participants do not exceed by more
than a material amount the fair market value of the assets of such Foreign Plan
allocable to such accrued benefits, and all amounts required by applicable law
to provide benefits with respect to all current and former participants under
each Foreign Plan not required to be funded (based on applicable assumptions)
have been accrued in accordance with applicable law and are reflected on the
most recent financial statements of the applicable Loan Party or any ERISA
Affiliate; (iii) each Foreign Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each such Foreign Benefit Arrangement and Foreign Plan is
in compliance (A) with all material provisions of applicable law and all
material applicable regulations and published interpretations thereunder with
respect to such Foreign Benefit Arrangement or Foreign Plan and (B) with the
terms of such plan or arrangement.
4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.
4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and the
percentage of each class of Capital Stock issued by such Subsidiary and owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than
directors’ qualifying shares) of any nature relating to the Capital Stock issued
by any Subsidiary.

 

41



--------------------------------------------------------------------------------



 



4.16 Use of Proceeds. The proceeds of the Loans and the Letters of Credit, shall
be used to finance the working capital needs and general corporate purposes of
the Borrower and its Subsidiaries, including but not limited to, Permitted
Capital Stock Repurchases so long as no violation of Regulation U results
therefrom, and other uses not prohibited by this Agreement.
4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to create liability under, any applicable Environmental Law in
effect as of the date this representation is made or deemed made;
(b) no Group Member has received or is aware of any written notice of violation,
alleged violation, non-compliance, liability or potential liability under any
applicable Environmental Laws with regard to any of the Properties or the
business operated by any Group Member (the “Business”), nor does the Borrower
have knowledge or reason to believe that any such notice will be received or is
being threatened;
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
reasonably be expected to create liability under, any applicable Environmental
Law in effect as of the date this representation is made or deemed made, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to create liability under, any
applicable Environmental Law in effect as of the date this representation is
made or deemed made;
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any applicable
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business; nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders or other
administrative or judicial requirements outstanding under, any applicable
Environmental Law with respect to the Properties or the Business;
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business in violation, or in amounts or in a manner that could
reasonably be expected to create liability under any applicable Environmental
Law in effect as of the date this representation is made or deemed made; and
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties in violation of any applicable Environmental Law with respect to the
Properties or the Business.

 

42



--------------------------------------------------------------------------------



 



4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections, annual budgets and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such financial information as it relates to future events is not to be viewed as
fact and that actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount. There is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.
4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 4.19(a) in
appropriate form are filed in the offices specified on Schedule 4.19(a), the
Guarantee and Collateral Agreement shall constitute a perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3).
(b) Each of the Existing Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgage Amendments are filed in the offices specified on
Schedule 4.19(b), each of the Existing Mortgages shall constitute a perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Existing Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.
4.20 Solvency. After giving effect to the transactions contemplated hereby, the
Borrower and the Subsidiary Guarantors, taken as a whole, are Solvent.

 

43



--------------------------------------------------------------------------------



 



SECTION 5. CONDITIONS PRECEDENT
5.1 Conditions to Closing Date. The amendments to the Existing Credit Agreement
effected hereby and the obligations of the Lenders to make or maintain Loans and
of the Issuing Lender to issue Letters of Credit shall not become effective
until the date on which each of the following conditions is satisfied:
(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A, and
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Subsidiary Guarantor.
(b) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower for the 2008, 2009 and 2010
fiscal years and (ii) unaudited interim consolidated financial statements of the
Borrower for each fiscal quarter ended after December 31, 2010 and filed with
the SEC.
(c) Projections. The Lenders shall have received satisfactory projections
(including a projected balance sheet, income statement and cash flow statement
together with detailed management assumptions) through 2016 (which condition the
Administrative Agent acknowledges has already been satisfied upon the execution
hereof).
(d) Approvals. All material governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby, if any, shall have been obtained on
satisfactory terms and be in full force and effect. There shall not exist any
action, investigation, litigation or proceeding pending or threatened in any
court or before any arbitrator or governmental authority that could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
any of the transactions contemplated hereby.
(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.
(f) Fees. The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid on the Closing Date, and all reasonable
out-of-pocket expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.
All such amounts will be paid with proceeds of Loans made on the Closing Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.
(g) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) an omnibus
officers’ certificate executed by the Borrower in substantially the form of
Exhibit C-1, (ii) a secretary’s certificate of each Loan Party, dated the
Closing Date, substantially in the form of Exhibit C-2, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party and (iii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization.

 

44



--------------------------------------------------------------------------------



 



(h) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of (i) Andrews Kurth LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit F-1 and (ii) Mark Airola,
Esq., Borrower’s General Counsel, substantially in the form of Exhibit F-2.
(i) Pledged Stock; Stock Powers; Pledged Notes. To the extent not already
delivered, the Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law and reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.
(k) Mortgages, etc. (i) With respect to each Mortgaged Property listed on
Schedule 1.1(b), (each an “Existing Mortgaged Property”), the Administrative
Agent shall have received an amendment (each a “Mortgage Amendment”), to each
Existing Mortgage in form and substance reasonably satisfactory to the
Administrative Agent.
(ii) The Administrative Agent shall have received evidence satisfactory to it
that all charges for mortgage recording tax, and all related expenses, if any,
have been paid.
(iii) If requested by the Administrative Agent, the Administrative Agent shall
have received confirmation that the Borrower has received the notice required
pursuant to Section 208.25(i) of Regulation H of the Board.
(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (provided that if any representation or warranty is qualified in any
respect by materiality, then such representation and warranty shall be true and
correct).

 

45



--------------------------------------------------------------------------------



 



(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and, as
applicable, shall cause its Subsidiaries to:
6.1 Financial Statements. The Borrower shall furnish to the Administrative Agent
and each Lender:
(a) as soon as available, but in any event within 60 days after the end of each
fiscal year of the Borrower, a copy of (i) the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing and (ii) the unaudited consolidating balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related unaudited consolidating statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year; and
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
Documents required to be delivered pursuant to Section 6.1(a) and (b) (to the
extent such documents are filed with the SEC) may be delivered electronically
and if so delivered, shall be considered delivered on the earliest of the date:
(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at www.newpark.com; (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or sponsored by the Administrative
Agent); or (iii) electronically filed with the SEC. The Administrative Agent
shall have no obligation to maintain copies of the documents referred to in
Sections 6.1(a) and (b), and in any event the Administrative Agent shall have no
obligation to request the delivery of the documents referred to in
Section 6.1(a) or (b).

 

46



--------------------------------------------------------------------------------



 



6.2 Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent and each Lender:
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
with the provisions of this Agreement referred to therein as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be, and
(y) to the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the jurisdiction of organization of any Loan Party,
(2) a list of any material Intellectual Property acquired by any Loan Party
which has been registered with the U.S. Patent and Trademark Office or the U.S.
Copyright Office as of the date of such certificate and (3) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);
(b) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) of ERISA that any Group Member or any Commonly Controlled Entity
may request with respect to any Multiemployer Plan and (ii) any notices
described in Section 101(l) of ERISA that any Group Member of any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; provided,
that if the Group Members or any Commonly Controlled Entity has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Group Members and/or their Commonly Controlled Entities shall promptly make
a request for such documents or notices from such administrator or sponsor and
the Borrower shall provide copies of such documents and notices promptly after
receipt thereof;
(c) promptly upon the Administrative Agent’s or any Lender’s request, a copy of
the Borrower’s most recently approved annual budget; and
(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
6.3 Payment of Obligations. The Borrower shall, and shall cause each of its
Subsidiaries to, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its material obligations
of whatever nature, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member.
6.4 Maintenance of Existence; Compliance. The Borrower shall, and shall cause
each of its Subsidiaries to: (a)(i) pay, preserve, renew and keep in full force
and effect its organizational existence and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, (A) in each case, as otherwise permitted
by Section 7.4 and (B) in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------



 



6.5 Maintenance of Property; Insurance. The Borrower shall, and shall cause each
of its Subsidiaries to, (a) keep all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted
and (b) maintain with financially sound and reputable insurance companies
insurance on all such property in at least such amounts and against at least
such risks (but including in any event, public liability, product liability and
business interruption insurance) as are usually insured against in the same
general area by companies engaged in the same or a similar business.
6.6 Inspection of Property; Books and Records; Discussions. The Borrower shall,
and shall cause each of its Subsidiaries to, (a) keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities and (b) permit representatives of the
Administrative Agent or any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants.
6.7 Notices. The Borrower shall promptly give notice to the Administrative Agent
and each Lender of:
(a) the occurrence of any Default or Event of Default;
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(c) any litigation or proceeding affecting any Group Member (i) that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or (ii) which relates to any Loan Document;
(d) the occurrence of any ERISA Event, as soon as possible and in any event
within ten days after the Borrower knows or has reason to know thereof; and
(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

48



--------------------------------------------------------------------------------



 



6.8 Environmental Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) comply in all material respects with, and ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding applicable Environmental
Laws.
6.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by the Borrower or any Subsidiary Guarantor (other than (1) any
property described in paragraph (b), (c) or (d) below and (2) any property
subject to a Lien expressly permitted by Section 7.3) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, the Borrower shall, and shall cause such Subsidiary Guarantor to, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a Lien in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority Lien in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent.
(b) With respect to any fee interest in any real property having a net book
value (together with improvements thereon) in excess of $2,500,000 acquired
after the Closing Date by any Group Member other than an Excluded Foreign
Subsidiary (other than any such real property subject to a Lien expressly
permitted by Section 7.3), such Group Member shall promptly (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
benefit of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such lesser amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage and (z) if such real property is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, (A) a policy of flood insurance that
covers such real property and is written in an amount not less than the
outstanding principal amount of the indebtedness secured by the Mortgage on such
real property that is reasonably allocable to such real property or the maximum
limit of coverage made available with respect to such real property under the
National Flood Insurance Act of 1968, whichever is less and (B) confirmation
that the Borrower has received the notice required pursuant to Section 208.25(i)
of Regulation H of the Board, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

49



--------------------------------------------------------------------------------



 



(c) With respect to any new Material Domestic Subsidiary created or acquired
after the Closing Date by any Group Member (or any Domestic Subsidiary which
becomes a Material Domestic Subsidiary), such Group Member shall promptly
(A) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority Lien in the Capital Stock issued by such new
Material Domestic Subsidiary and owned by any Group Member, (B) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Group Member, (C) cause such new Material Domestic Subsidiary
(1) to become a party to the Guarantee and Collateral Agreement, (2) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority Lien in the Collateral
described in the Guarantee and Collateral Agreement and owned by such new
Material Domestic Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (3) to deliver to the Administrative Agent a certificate of such new
Material Domestic Subsidiary, substantially in the form of Exhibit C-2, with
appropriate insertions and attachments and (D) deliver to the Administrative
Agent such legal opinions as the Administrative Agent may reasonably request
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an Excluded Foreign Subsidiary) which satisfies the assets or revenue
requirements set forth in the definition of “Material Domestic Subsidiary”
(subject to the provisos therein set forth), such Group Member shall promptly
(i) execute and deliver documentation as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority Lien in the Capital Stock issued by such
new Excluded Foreign Subsidiary and owned by any such Group Member (provided
that in no event shall more than 66% of the total outstanding voting Capital
Stock issued by any such new Excluded Foreign Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Group Member, and take such other
action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s Lien therein and (iii) deliver
to the Administrative Agent legal opinions relating to the matters described
above as the Administrative Agent may reasonably request, which opinions shall
be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
SECTION 7. NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:
7.1 Financial Condition Covenants.
(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
to exceed 4.0 to 1.0.

 

50



--------------------------------------------------------------------------------



 



(b) Senior Secured Leverage Ratio. Permit the Senior Secured Leverage Ratio as
of the last day of any period of four consecutive fiscal quarter of the Borrower
to exceed 3.0 to 1.0.
(c) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of any period of four consecutive fiscal quarter of the Borrower to be less
than 2.5 to 1.0.
7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:
(a) Indebtedness of any Loan Party pursuant to any Loan Document (including
after any increase of the Commitments pursuant to Section 2.1(c));
(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;
(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Subsidiary to the
extent such obligations are permitted to be incurred hereunder;
(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;
(f) Indebtedness of any Foreign Subsidiary (i) to any Loan Party, provided that
the loan or advance is permitted by Section 7.7 or (ii) to any other Foreign
Subsidiary;
(g) unsecured Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$300,000,000 at any one time outstanding; provided that (i) after giving effect
to such Indebtedness, on a pro forma basis, the Borrower is in compliance with
Section 7.1 as of the last day of the immediately preceding fiscal quarter for
which financial statements have been delivered pursuant to Section 6.1 and
(ii) such Indebtedness has a final maturity date that is at least 91 days after
the Termination Date;
(h) Indebtedness of any Foreign Subsidiary to any Person other than the Borrower
or any Subsidiary in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding; provided that such Indebtedness is not guaranteed by the
Borrower or any other Loan Party; and
(i) additional Indebtedness, including Attributable Debt, of the Borrower or any
of its Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $40,000,000 at any one time outstanding.

 

51



--------------------------------------------------------------------------------



 



7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property (other than treasury stock of the Borrower to the extent Regulation U
would be violated by restrictions under this Section 7.3), whether now owned or
hereafter acquired, except:
(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
(b) carriers’, landlord’s, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and inchoate Liens in connection
with workers’ compensation, unemployment insurance or other social security, old
age pension or public liability obligations which are not delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;
(g) Liens securing Indebtedness of the Borrower or any other Subsidiary in an
aggregate principal amount not to exceed the amount permitted under
Section 7.2(e) to finance the acquisition of fixed or capital assets, provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;
(h) Liens created pursuant to the Loan Documents;
(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(j) Lien securing Indebtedness permitted by Section 7.2(h); provided that such
Liens only attach to the property of Foreign Subsidiaries;
(k) Liens on cash collateral in respect of letters of credit issued for the
account of the Borrower or any of its Subsidiaries and/or reimbursement
obligations in respect thereof in an aggregate principal amount not to exceed
$15,000,000, subject, however to the proviso set forth in Section 2.6;

 

52



--------------------------------------------------------------------------------



 



(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board;
(m) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the appeal or other review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and no action to enforce such Lien has been commenced;
(n) Liens arising in connection with the Drilling Fluids Real Estate Transaction
on the real property, related facilities and related personal property and rents
that are the subject of the Drilling Fluids Real Estate Transaction; and
(o) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $40,000,000 at any one time.
7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:
(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation);
(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Subsidiary Guarantor (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5;
(c) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation; and
(d) any Subsidiary may liquidate (i) if the Board of Directors of the Borrower
determines in good faith that such liquidation is in the best interest of the
Borrower and is not materially disadvantageous to the Lenders and if any
material assets of such Subsidiary are transferred to a Loan Party or (ii) if
such Subsidiary’s material assets have been Disposed of prior to Closing Date or
are Disposed of in a Disposition permitted hereunder.
7.5 Disposition of Property. Dispose of any of its property whether now owned or
hereafter acquired (other than treasury stock of the Borrower (i) issued
pursuant to any employee or director benefit plan approved by the shareholders
of the Borrower or (ii) to the extent Regulation U would be violated by
restrictions under this Section 7.5) or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
(a) the Disposition of obsolete or worn out property or equipment no longer used
or useful in the business of the Group Members, in each case in the ordinary
course of business;

 

53



--------------------------------------------------------------------------------



 



(b) the sale of inventory (including wooden and composite mats removed from the
Borrower’s or its Subsidiaries’ rental fleet and sold as used mats) in the
ordinary course of business;
(c) Dispositions permitted by clause (i) of Section 7.4(b) and Dispositions of
Cash Equivalents for cash or other Cash Equivalents;
(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;
(e) the Disposition of other property (including, but not limited to, the
Capital Stock issued by any Subsidiary) having a book value in the aggregate not
to exceed 5% of Consolidated Tangible Net Assets per fiscal year and 15% of
Consolidated Tangible Net Assets during the term of this Agreement; and
(f) disposition of assets pursuant the Drilling Fluids Real Estate Transaction.
7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock issued by the Borrower, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that the Borrower may repurchase
or redeem its Capital Stock in an aggregate amount not in excess of the sum of
(i) $50,000,000, (ii) 50% of Consolidated Net Income (or 100% of net loss) for
the period from October 1, 2011 to the end of the most recent fiscal quarter
prior to such date of determination, for which financial statements are publicly
available and (iii) 75% of the net cash proceeds of all common shares of Capital
Stock issued by the Borrower after the Closing Date less the aggregate amount of
any cash payments made to redeem or repay any Senior Notes under Section 7.15
since the Closing Date (other than with the net cash proceeds of Permitted
Refinancing Debt or Capital Stock ) (each such repurchase or redemption, a
“Permitted Capital Stock Repurchase”); provided that (i) after giving effect to
such Permitted Capital Stock Repurchase, on a pro forma basis, the Borrower is
in compliance with Section 7.1 as of the last day of the immediately preceding
fiscal quarter for which financial statements are publicly available and (ii) no
Default or Event of Default has occurred and is continuing or would result from
such Permitted Capital Stock Repurchase.
7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:
(a) extensions of trade credit in the ordinary course of business;
(b) investments in Cash Equivalents and other Investments existing on the
Closing Date;

 

54



--------------------------------------------------------------------------------



 



(c) Guarantee Obligations permitted by Section 7.2;
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,500,000 at any one time
outstanding;
(e) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Disposition permitted by Section 7.5;
(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;
(g) Permitted Acquisitions and the formation of Wholly Owned Subsidiaries of the
Borrower in connection with Permitted Acquisitions; and
(h) in addition to Investments otherwise expressly permitted by this Section,
any Investment made after the Closing Date by the Borrower or any of its
Subsidiaries which is a Foreign Permitted Acquisition or an Investment in a
Person who is not a Subsidiary (after giving effect to such Investment);
provided that the aggregate amount of all Foreign Permitted Acquisitions and
Investments in non-Subsidiaries does not exceed 15% of Consolidated Tangible Net
Assets (calculated as of the date such Investment is made based on the most
recently delivered financial statements).
7.8 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate; provided,
however, that the foregoing limitations shall not apply to transactions between
or among Subsidiary Guarantors nor transactions between the Borrower and any
Subsidiary Guarantor.
7.9 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member except with
respect to (i) personal property Disposed of in a Disposition permitted by
Section 7.5 and (ii) the Drilling Fluids Real Estate Transaction.
7.10 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from floating rates to fixed rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

55



--------------------------------------------------------------------------------



 



7.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.
7.12 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents and (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby) or the Drilling Fluids Real Estate Transaction (in which case,
any prohibition or limitation shall only be effective against the real property,
related facilities, related personal property and rents that the subject of the
Drilling Fluids Real Estate Transaction).
7.13 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock issued by such Subsidiary held by, or pay any Indebtedness owed
to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary and
(iii) any restrictions with respect to a Subsidiary or Subsidiaries created,
acquired or otherwise the specific and exclusive purpose of which is, to effect
the Drilling Fluids Real Estate Transaction, provided that the only assets or
other property of such Subsidiary or Subsidiaries subject to such restrictions
are the real property, related facilities, related personal property and rents
that are the subject of the Drilling Fluids Real Estate Transaction.
7.14 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.
7.15 Redemption of Senior Notes; Amendment of Indenture. The Borrower will not,
and will not permit any Subsidiary to, prior to the date that is ninety-one
(91) days after the Termination Date: (i) call, make or offer to make any
optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) the Senior Notes or any Permitted
Refinancing Debt in respect thereof; provided that the Borrower may prepay the
Senior Notes with (A) the proceeds of any Permitted Refinancing Debt, (B) the
net cash proceeds of any sale of Capital Stock (other than Disqualified Capital
Stock) of the Borrower or (C) other cash on hand to the extent the Borrower
could make a Restricted Payment under Section 7.6, or (ii) amend, modify, waive
or otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Notes, any Permitted Refinancing
Debt or the Indenture if (A) the effect thereof would be to shorten the maturity
or average life or increase the amount of any payment of principal thereof or
increase the rate or shorten any period for payment of interest thereon or
(B) such action requires the payment of a material consent fee (howsoever
described), provided that the foregoing shall not prohibit the execution of
supplemental indentures associated with the incurrence of additional notes to
the extent permitted by Section 7.2(g), the execution of other indentures or
agreements in connection with the issuance of Permitted Refinancing Debt or the
execution of supplemental indentures to add guarantors if required by the terms
of any Indenture provided such Person is a Subsidiary Guarantor.

 

56



--------------------------------------------------------------------------------



 



SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due and payable in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due and payable in
accordance with the terms hereof; or
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Sections 5.5
and 5.7(b) of the Guarantee and Collateral Agreement; or
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Majority Lenders; or
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $25,000,000 and any applicable grace periods, if
any, shall have expired; or

 

57



--------------------------------------------------------------------------------



 



(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s), or (iv) any Group
Member or any Commonly Controlled Entity shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred or will be assessed Withdrawal
Liability to such Multiemployer Plan and such entity does not have reasonable
grounds for contesting such Withdrawal Liability or is not contesting such
Withdrawal Liability in a timely and appropriate manner; and in each case in
clauses (i) through (iv) above, such event or condition, when taken together
with all other such events or conditions, if any, could, in the judgment of the
Majority Lenders, reasonably be expected to result in a Material Adverse Effect;
or
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
(i) any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party shall so assert, or any Lien on a material portion
of the Collateral created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or
(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or
(k) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall
become, or obtain rights (whether by means of warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under
the Exchange Act), directly or indirectly, of more than 30% of the outstanding
common stock of the Borrower; but it is agreed and acknowledged that neither an
“ownership change” for purposes of Section 382 of the Code nor the Borrower’s
disclosure of same in its filings with the SEC or otherwise shall constitute a
Default or an Event of Default (unless a Default or Event of Default under this
Section 8(k) shall have otherwise occurred);

 

58



--------------------------------------------------------------------------------



 



then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Majority
Lenders, the Administrative Agent may, or upon the request of the Majority
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
SECTION 9. THE AGENTS
9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

59



--------------------------------------------------------------------------------



 



9.3 Exculpatory Provisions. Neither any Agent nor Lender nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Majority Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Revolving Loans.
9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Majority Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

60



--------------------------------------------------------------------------------



 



9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Applicable Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Applicable
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

61



--------------------------------------------------------------------------------



 



9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower and
otherwise in accordance with the terms of this Section 9.9. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Majority Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. If no
successor agent has accepted appointment as Administrative Agent by the date
that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Majority Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 and of Section 10.5 shall continue to inure to its
benefit.
9.10 Documentation Agent and Syndication Agent. Neither the Documentation Agent
nor the Syndication Agent shall have any duties or responsibilities hereunder in
its capacity as such.
SECTION 10. MISCELLANEOUS
10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Majority Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Majority Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Majority Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan or reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the

 

62



--------------------------------------------------------------------------------



 



written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 2.12 without the written consent of each of the Lenders directly
affected thereby; (v) reduce the percentage specified in the definition of
Majority Lenders without the written consent of all Lenders; (vi) amend, modify
or waive any provision of Section 9 or any other provision of any Loan Document
that affects the Administrative Agent without the written consent of the
Administrative Agent; or (vii) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

                   
 
  Borrower:   Newpark Resources, Inc.  
 
          2700 Research Forest Dr., Suite 100  
 
          The Woodlands, TX 77381  
 
          Attention: Treasurer  
 
          Telecopy: (281) 362-6801  
 
          Telephone: (281) 362-6841  
 
          Email: bfeldott@newpark.com  
 
                 
 
          with a copy to:  
 
                 
 
          Newpark Resources, Inc.  
 
          2700 Research Forest Dr., Suite 100  
 
          The Woodlands, TX 77381  
 
          Attention: General Counsel  
 
          Telecopy: (281) 362-6801  
 
          Telephone: (281) 362-6818  
 
          Email: mairola@newpark.com  

 

63



--------------------------------------------------------------------------------



 



                   
 
  Administrative Agent:   JPMorgan Chase Bank, N.A.  
 
          Loan and Agency Services  
 
          10 South Dearborn, Floor 7  
 
          Chicago, IL 60603-2300  
 
          Attention: Sherese J. Cork  
 
          Telecopy: 1 (888) 303-9732  
 
          Telephone: (312) 732-4843  
 
          Email: sherese.cork@jpmchase.com  
 
                 
 
          with a copy to:  
 
                 
 
          JPMorgan Chase Bank, N.A.  
 
          712 Main Street, 12th Floor  
 
          Houston, TX 77002  
 
          Attention: Mona Foch  
 
          Telecopy: (713) 216-7794  

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received and it being expressly
agreed and acknowledged that notice received by a recipient designated to
receive a copy as set forth above shall not constitute notice for purposes
hereof unless and until notice is also provided as otherwise set forth above.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

64



--------------------------------------------------------------------------------



 



10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower at least three
(3) Business Days prior to the Closing Date (in the case of amounts to be paid
on the Closing Date) and from time to time thereafter on a quarterly basis or
such other periodic basis as the Administrative Agent shall deem appropriate,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents and (d) to pay, indemnify, and hold each Lender and the Administrative
Agent and their respective officers, directors, employees, affiliates, agents,
advisors and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits or reasonable costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans, the issuance of or participation in Letters of Credit or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 30 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to the
Borrower in accordance with Section 10.2. The agreements in this Section 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.
10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

65



--------------------------------------------------------------------------------



 



(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

  (A)  
the Borrower (such consent not to be unreasonably withheld or delayed), provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person, and provided further
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; and

  (B)  
the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

(ii) Assignments shall be subject to the following additional conditions:

  (A)  
except in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

  (B)  
(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

  (C)  
the Assignee, if it shall not be a Lender prior to such assignment, shall
deliver to the Administrative Agent an administrative questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Affiliates and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

  (D)  
no assignment may be made to the Borrower or any of its Affiliates.

 

66



--------------------------------------------------------------------------------



 



For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.

 

67



--------------------------------------------------------------------------------



 



(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.14 unless such Participant complies with
Section 2.14(d).
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement, any
other Loan Document or a court order expressly provides for payments to be
allocated to a particular Lender or to the Lenders, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
(other than in connection with an assignment made pursuant to Section 10.6), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

68



--------------------------------------------------------------------------------



 



(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.
10.9 Severability; Maximum Lawful Rate. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
on the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

69



--------------------------------------------------------------------------------



 



10.12 Submission To Jurisdiction; Waivers. To the extent permitted by applicable
law, the Borrower hereby irrevocably and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
10.13 Acknowledgements. The Borrower hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below. The Administrative Agent agrees,
at the sole expense of the Borrower, to take all actions reasonably requested by
the Borrower to effect such release or releases.

 

70



--------------------------------------------------------------------------------



 



(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements) shall have been paid in full in cash, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.
10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates on a need-to-know basis, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.
Each Lender (a) acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities and (b) confirms that it (i) has developed
compliance procedures regarding the use of material non-public information and
(ii) will handle such material non-public information in accordance with those
procedures and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

71



--------------------------------------------------------------------------------



 



10.17 PATRIOT Act. (a) The Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot Act.
(b) If the addition of any new Loan Party obliges the Lender to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, the Borrower shall
promptly upon the request of the Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Lender (for
itself or on behalf of any prospective new Lender) in order for the Lender or
any prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your customer” or other similar checks under all applicable
Requirements of Law.
10.18 No Adverse Interpretation of Other Agreements. This Credit Agreement may
not be used to interpret another indenture, loan, security or debt agreement of
the Borrower or any Subsidiary thereof. No such indenture, loan, security or
debt agreement may be used to interpret this Credit Agreement.
10.19 No Fiduciary Duty. Each of the Administrative Agent, the Syndication
Agent, the Documentation Agents, each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Borrower. The Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other similar duty between the
Lenders and the Borrower, its stockholders or its Affiliates. The Borrower
acknowledges and agrees that (a) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, (b) in connection therewith and with
the process leading to such transaction each of the Lenders is acting solely as
a principal and not the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other person, (c) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(d) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

 

72



--------------------------------------------------------------------------------



 



10.20 Judgment Currency. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at JPMCB’s principal office in London
at 11:00 a.m. (London time) on the Business Day preceding that on which final
judgment is given.
(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a foreign currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such foreign currency with
Dollars at JPMCB’s principal office in London at 11:00 a.m. (London time) on the
Business Day preceding that on which final judgment is given.
(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum originally due
to any Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

 

73



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            NEWPARK RESOURCES, INC.,
as Borrower
      By:   /s/ Gregg Piontek         Name:   Gregg Piontek        Title:  
Chief Financial Officer and Vice President   

[Signature Page to Second Amended and Restated Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as a Lender and as the
Swingline Lender
      By:   /s/ Preeti Bhatnagar         Name:   Preeti Bhatnagar       
Title:   Authorized Officer   

[Signature Page to Second Amended and Restated Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Syndication Agent and as a Lender
      By:   /s/ Adam Rose         Name:   Adam Rose        Title:   Senior Vice
President   

[Signature Page to Second Amended and Restated Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender
      By:   /s/ C. David Allman         Name:   C. David Allman        Title:  
Director   

[Signature Page to Second Amended and Restated Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Keith Morton         Name:   Keith Morton        Title:   Vice
President   

[Signature Page to Second Amended and Restated Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Cyd Dillahunty         Name:   Cyd Dillahunty        Title:  
Vice President   

[Signature Page to Second Amended and Restated Credit Agreement]

 

 